Title: To James Madison from John Armstrong, [16 March 1814]
From: Armstrong, John
To: Madison, James


        
          Sir,
          [16 March 1814]
        
        In drafting the enclosed letter I have qualified Jackson’s proposals in a way which will spare an unnecessary effusion of blood, without appearing to counteract a policy which may not truly be his, but that of the army he commands &c &c. I am Sir, with the highest respect Your Most ob. servt
        
          J. Armstrong
        
      